—In an action pursuant to RPAPL article 15 to compel the determination of a claim to real property, the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (DiNoto, J.), dated January 10, 1992, which, upon a jury verdict, inter alia, is in favor of the defendants James Vakkas and Panagiotis Koutsioumbis and against them in the principal sum of $400,-000 (i.e., $100,000 in compensatory damages and $300,000 in punitive damages).
Ordered that the judgment is modified, on the law, by deleting the provision thereof awarding the defendants James Vakkas and Panagiotis Koutsioumbis $300,000 in punitive damages, and as so modified the judgment is affirmed, without costs or disbursements.
We find that the jury’s award to the defendants James Vakkas and Panagiotis Koutsioumbis of $100,000 for the plaintiffs’ tortious interference with their contract of sale of a parcel of real property to a third party does not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]). However, we find that there is no basis for the award of punitive damages (cf., Giblin v Murphy, 73 NY2d 769; Nardelli v Stamberg, 44 NY2d 500; Laurie Marie M. v Jeffrey T. M., 159 AD2d 52).
The plaintiffs’ remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Pizzuto, Friedmann and Goldstein, JJ., concur.